[vitalformofrsuagreement2001.jpg]
VITAL THERAPIES, INC. 2014 EQUITY INCENTIVE PLAN RESTRICTED STOCK UNIT AWARD
AGREEMENT NOTICE OF GRANT OF RESTRICTED STOCK UNITS Unless otherwise defined
herein, the terms defined in the 2014 Equity Incentive Plan (the “Plan”) shall
have the same defined meanings in this Restricted Stock Unit Award Agreement,
including the Notice of Grant of Restricted Stock Units (the “Notice of Grant”),
the Terms and Conditions of Restricted Stock Unit Grant, and any appendices and
exhibits attached thereto (all together, the “Award Agreement”). Name
(“Participant): «Name» Address: «Address» The undersigned Participant has been
granted the right to receive an Award of Restricted Stock Units, subject to the
terms and conditions of the Plan and this Award Agreement, as follows: Date of
Grant: «GrantDate» Vesting Commencement Date: «VCD» Number of Restricted Stock
Units: «Shares» Vesting Schedule: Subject to any acceleration provisions
contained in the Plan, any other agreement, or set forth below, the Restricted
Stock Units will vest in accordance with the following schedule: <<Insert
vesting schedule>> In the event Participant ceases to be a Service Provider for
any or no reason before Participant vests in the Restricted Stock Units, the
Restricted Stock Units and Participant’s right to acquire any Shares hereunder
will immediately terminate. Participant acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Award Agreement subject to all of the terms and
provisions thereof. Participant has reviewed the Plan and this Award Agreement
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Award Agreement and fully understands all provisions of this
Award Agreement. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan or this Award Agreement. Participant further agrees to
notify the Company upon any change in the residence address indicated below.



--------------------------------------------------------------------------------



 
[vitalformofrsuagreement2002.jpg]
PARTICIPANT VITAL THERAPIES, INC. Signature By «Name» Print Name Print Name
Title Address: «Address»



--------------------------------------------------------------------------------



 
[vitalformofrsuagreement2003.jpg]
VITAL THERAPIES, INC. 2014 EQUITY INCENTIVE PLAN RESTRICTED STOCK UNIT AWARD
AGREEMENT TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT 1. Grant of
Restricted Stock Units. The Company hereby grants to the individual (the
“Participant”) named in the Notice of Grant of Restricted Stock Units of this
Award Agreement (the “Notice of Grant”) under the Plan an Award of Restricted
Stock Units, subject to all of the terms and conditions in this Award Agreement
and the Plan, which is incorporated herein by reference. Subject to Section
19(c) of the Plan, in the event of a conflict between the terms and conditions
of the Plan and this Award Agreement, the terms and conditions of the Plan shall
prevail. 2. Company’s Obligation to Pay. Each Restricted Stock Unit represents
the right to receive cash, Shares, or a combination of both, as provided in
Section 4(a) below, provided, however, that if on the date of settlement the
Shares are no longer traded on the Nasdaq market, then the Restricted Stock
Units shall be settled in cash. Unless and until the Restricted Stock Units will
have vested in the manner set forth in Section 3 or 4, Participant will have no
right to payment of any such Restricted Stock Units. Prior to actual payment of
any vested Restricted Stock Units, such Restricted Stock Unit will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company. 3. Vesting Schedule. Except as provided in Section 4, and
subject to Section 5, the Restricted Stock Units awarded by this Award Agreement
will vest in accordance with the vesting schedule set forth in the Notice of
Grant, subject to Participant continuing to be a Service Provider through each
applicable vesting date. 4. Payment after Vesting. (a) General Rule. Subject to
Section 6, any Restricted Stock Units that vest will be paid to Participant (or
in the event of Participant’s death, to his or her properly designated
beneficiary or estate) in cash, Shares, or a combination of both. Subject to the
provisions of Section 4(b), (i) if cash is paid to Participant to settle any
vested Restricted Stock Units, such cash payment shall be paid as soon as
practicable after vesting, but in each such case, within sixty (60) days
following the vesting date, or (ii) if Shares are paid to Participant to settle
any vested Restricted Stock Units, such Shares shall be paid no earlier than
ninety (90) days, and no later than one hundred twenty (120) days, after the
vesting date and, in the case of clause (ii), in no case later than March 15th
of the year following the applicable vesting date. In no event will Participant
be permitted, directly or indirectly, to specify the taxable year of payment of
any Restricted Stock Units payable under this Award Agreement. (b) Acceleration.
(i) Discretionary Acceleration. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. If Participant is a
U.S. taxpayer, the payment of Shares vesting pursuant to this Section 4(b) shall
in all



--------------------------------------------------------------------------------



 
[vitalformofrsuagreement2004.jpg]
cases be paid at a time or in a manner that is exempt from, or complies with,
Section 409A. The prior sentence may be superseded in a future agreement or
amendment to this Award Agreement only by direct and specific reference to such
sentence. (ii) Notwithstanding anything in the Plan or this Award Agreement or
any other agreement (whether entered into before, on or after the Date of
Grant), if the vesting of the balance, or some lesser portion of the balance, of
the Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to Participant’s death, and if (x) Participant is a
U.S. taxpayer and a “specified employee” within the meaning of Section 409A at
the time of such termination as a Service Provider and (y) the payment of such
accelerated Restricted Stock Units will result in the imposition of additional
tax under Section 409A if paid to Participant on or within the six (6) month
period following Participant’s termination as a Service Provider, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of Participant’s
termination as a Service Provider, unless Participant dies following his or her
termination as a Service Provider, in which case, the Restricted Stock Units
will be paid in Shares to Participant’s estate as soon as practicable following
his or her death. (c) Section 409A. It is the intent of this Award Agreement
that it and all payments and benefits to U.S. taxpayers hereunder be exempt
from, or comply with, the requirements of Section 409A so that none of the
Restricted Stock Units provided under this Award Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to be so exempt or so comply. Each
payment payable under this Award Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2). For purposes
of this Award Agreement, “Section 409A” means Section 409A of the Code, and any
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time. 5. Forfeiture Upon Termination as a
Service Provider. Notwithstanding any contrary provision of this Award
Agreement, and subject to any acceleration provisions contained in the Plan or
any other agreement between Participant and the Company, if Participant ceases
to be a Service Provider for any or no reason, the then-unvested Restricted
Stock Units awarded by this Award Agreement will thereupon be forfeited at no
cost to the Company and Participant will have no further rights thereunder. 6.
Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer. 7. Tax Consequences. Participant has reviewed with its own tax
advisors the U.S. federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Award Agreement. With
respect to such matters, Participant relies solely on such advisors and not on
any statements or representations of the Company or any of its agents, written
or oral. Participant



--------------------------------------------------------------------------------



 
[vitalformofrsuagreement2005.jpg]
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Award Agreement. Tax Obligations (a)
Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for any tax and/or social insurance
liability obligations and requirements in connection with the Restricted Stock
Units, including, without limitation, (a) all federal, state, and local taxes
(including the Participant’s Federal Insurance Contributions Act (FICA)
obligation) that are required to be withheld by the Company or the Employer or
other payment of tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant, (b) the Participant’s and, to the
extent required by the Company (or Employer), the Company’s (or Employer’s)
fringe benefit tax liability, if any, associated with the grant, vesting, or
exercise of the Restricted Stock Units or sale of Shares, and (c) any other
Company (or Employer) taxes the responsibility for which the Participant has, or
has agreed to bear, with respect to the Restricted Stock Units (or exercise
thereof or issuance of Shares thereunder) (collectively, the “Tax Obligations”),
is and remains Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. Participant further acknowledges that
the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends or other
distributions, and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate Participant’s liability for Tax Obligations or achieve any
particular tax result. Further, if Participant is subject to Tax Obligations in
more than one jurisdiction between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax Obligations in more
than one jurisdiction. If Participant fails to make satisfactory arrangements
for the payment of any required Tax Obligations hereunder at the time of the
applicable taxable event, Participant acknowledges and agrees that the Company
may refuse to issue or deliver the Shares. (b) Tax Withholding. When Shares are
issued as payment for vested Restricted Stock Units, Participant generally will
recognize immediate U.S. taxable income if Participant is a U.S. taxpayer. If
Participant is a non-U.S. taxpayer, Participant will be subject to applicable
taxes in his or her jurisdiction. Pursuant to such procedures as the
Administrator may specify from time to time, the Company and/or Employer shall
withhold the minimum amount required to be withheld for the payment of Tax
Obligations. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such Tax Obligations, in whole or in part (without limitation), if
permissible by applicable local law, by (a) paying cash, (b) electing to have
the Company withhold otherwise deliverable Shares having a fair market value
equal to the amount of such Tax Obligations, (c) withholding the amount of such
Tax Obligations from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer, (d) delivering to the Company
already vested and owned Shares having a fair market value equal to such Tax
Obligations, or (e) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether



--------------------------------------------------------------------------------



 
[vitalformofrsuagreement2006.jpg]
through a broker or otherwise) equal to the amount of the Tax Obligations.
Further, if Participant is subject to tax in more than one jurisdiction between
the Date of Grant and a date of any relevant taxable or tax withholding event,
as applicable, Participant acknowledges and agrees that the Company and/or the
Employer (and/or former employer, as applicable) may be required to withhold or
account for tax in more than one jurisdiction. If Participant fails to make
satisfactory arrangements for the payment of such Tax Obligations hereunder at
the time any applicable Restricted Stock Units otherwise are scheduled to vest
pursuant to Sections 3 or 4, Participant will permanently forfeit such
Restricted Stock Units and any right to receive Shares thereunder and the
Restricted Stock Units will be returned to the Company at no cost to the
Company. Participant acknowledges and agrees that the Company may refuse to
deliver the Shares if such Tax Obligations are not delivered at the time they
are due. 8. Rights as Stockholder. Neither Participant nor any person claiming
under or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares. 9. No Guarantee of Continued Service. PARTICIPANT
ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT
TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE
PROVIDER AT THE WILL OF THE COMPANY (OR THE EMPLOYER) AND NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK UNIT AWARD OR ACQUIRING SHARES
HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY
(OR THE EMPLOYER) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER
AT ANY TIME, WITH OR WITHOUT CAUSE. 10. Grant is Not Transferable. Except to the
limited extent provided in Section 6, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void. 11. Nature of
Grant. In accepting the grant, Participant acknowledges, understands and agrees
that:



--------------------------------------------------------------------------------



 
[vitalformofrsuagreement2007.jpg]
(a) the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past; (b) all decisions with respect to
future Restricted Stock Units or other grants, if any, will be at the sole
discretion of the Company; (c) Participant is voluntarily participating in the
Plan; (d) the Restricted Stock Units and the Shares subject to the Restricted
Stock Units, and the income and value of same, are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments; (e) the future value of the underlying Shares is unknown,
indeterminable and cannot be predicted; (f) for purposes of the Restricted Stock
Units, Participant’s status as a Service Provider will be considered terminated
as of the date Participant is no longer actively providing services to the
Company or any Parent or Subsidiary (regardless of the reason for such
termination and whether or not later to be found invalid or in breach of
employment laws in the jurisdiction where Participant is a Service Provider or
the terms of Participant’s employment or service agreement, if any), and unless
otherwise expressly provided in this Award Agreement (including by reference in
the Notice of Grant to other arrangements or contracts) or determined by the
Administrator, Participant’s right to vest in the Restricted Stock Units under
the Plan, if any, will terminate as of such date and will not be extended by any
notice period (e.g., Participant’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is a
Service Provider or the terms of Participant’s employment or service agreement,
if any, unless Participant is providing bona fide services during such time);
the Administrator shall have the exclusive discretion to determine when
Participant is no longer actively providing services for purposes of the
Restricted Stock Units grant (including whether Participant may still be
considered to be providing services while on a leave of absence); (g) unless
otherwise provided in the Plan or by the Company in its discretion, the
Restricted Stock Units and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Shares; and (h) the following provisions apply only if Participant is providing
services outside the United States: (i) the Restricted Stock Units and the
Shares subject to the Restricted Stock Units are not part of normal or expected
compensation or salary for any purpose; (ii) Participant acknowledges and agrees
that none of the Company, the Employer or any Parent or Subsidiary shall be
liable for any foreign



--------------------------------------------------------------------------------



 
[vitalformofrsuagreement2008.jpg]
exchange rate fluctuation between Participant’s local currency and the United
States Dollar that may affect the value of the Restricted Stock Units or of any
amounts due to Participant pursuant to the settlement of the Restricted Stock
Units or the subsequent sale of any Shares acquired upon settlement; and (iii)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock Units resulting from the termination of Participant’s
status as a Service Provider (for any reason whatsoever whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
Participant is a Service Provider or the terms of Participant’s employment or
service agreement, if any), and in consideration of the grant of the Restricted
Stock Units to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, any Parent
or Subsidiary or the Employer, waives his or her ability, if any, to bring any
such claim, and releases the Company, any Parent or Subsidiary and the Employer
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claim. 12. No Advice Regarding Grant. The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding Participant’s participation in the Plan, or
Participant’s acquisition or sale of the underlying Shares. Participant is
hereby advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan. 13. Data Privacy. Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Award Agreement
and any other Restricted Stock Unit grant materials by and among, as applicable,
the Employer, the Company and any Parent or Subsidiary for the exclusive purpose
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan. Participant
understands that Data will be transferred to a stock plan service provider as
may be selected by the Company in the future, which is assisting the Company
with the implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country of operation



--------------------------------------------------------------------------------



 
[vitalformofrsuagreement2009.jpg]
(e.g., the United States) may have different data privacy laws and protections
than Participant’s country. Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. Participant authorizes the Company, any stock
plan service provider selected by the Company and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her status as a Service Provider and career
with the Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing Participant’s consent is that the Company would not
be able to grant Participant Restricted Stock Units or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative. 14. Address for Notices. Any notice to be given to the Company
under the terms of this Award Agreement will be addressed to the Company at
Vital Therapies, Inc., 15222-B Avenue of Science, San Diego, CA, or at such
other address as the Company may hereafter designate in writing. 15. Electronic
Delivery and Acceptance. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Stock Units awarded under the
Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company. 16. No Waiver. Either party’s failure to
enforce any provision or provisions of this Agreement shall not in any way be
construed as a waiver of any such provision or provisions, nor prevent that
party from thereafter enforcing each and every other provision of this
Agreement. The rights granted both parties herein are cumulative and shall not
constitute a waiver of either party’s right to assert all other legal remedies
available to it under the circumstances. 17. Successors and Assigns. The Company
may assign any of its rights under this Agreement to single or multiple
assignees, and this Agreement shall inure to the benefit of the successors and
assigns of the Company. Subject to the restrictions on transfer herein set
forth, this Agreement shall be binding upon Participant and his or her heirs,
executors, administrators, successors and assigns. The rights and obligations of
Participant under this Agreement may only be assigned with the prior written
consent of the Company.



--------------------------------------------------------------------------------



 
[vitalformofrsuagreement2010.jpg]
18. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Subject to the terms of the Agreement and the Plan, the Company shall
not be required to issue any certificate or certificates for Shares hereunder
prior to the lapse of such reasonable period of time following the date of
vesting of the Restricted Stock Units as the Administrator may establish from
time to time for reasons of administrative convenience. 19. Language. If
Participant has received this Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control. 20. Interpretation. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement. 21. Captions. Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Award Agreement. 22. Modifications to the Agreement. This
Award Agreement constitutes the entire understanding of the parties on the
subjects covered. Participant expressly warrants that he or she is not accepting
this Award Agreement in reliance on any promises, representations, or
inducements other than those contained herein. Modifications to this Award
Agreement or the Plan can be made only in an express written contract executed
by a duly authorized officer of the Company. Notwithstanding anything to the
contrary in the Plan or this Award Agreement, the Company reserves the right to
revise this Award Agreement as it deems necessary or advisable, in its sole
discretion and without the consent of Participant, to comply with Section 409A
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A in connection to this Award of Restricted Stock Units. 23.
Governing Law and Venue. This Award Agreement will be governed by the laws of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under the Restricted Stock Units
or this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of San Diego, California or the federal courts for the
United States for the Southern District of California, and no other courts.



--------------------------------------------------------------------------------



 
[vitalformofrsuagreement2011.jpg]
24. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement. 25. Amendment, Suspension
or Termination of the Plan. By accepting this Award, Participant expressly
warrants that he or she has received Restricted Stock Units under the Plan, and
has received, read and understood a description of the Plan. Participant
understands that the Plan is discretionary in nature and may be amended,
suspended or terminated by the Company at any time. 26. Entire Agreement. The
Plan is incorporated herein by reference. The Plan and this Award Agreement
(including the exhibits referenced herein) constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof, and may not be modified adversely to
the Participant’s interest except by means of a writing signed by the Company
and Participant.



--------------------------------------------------------------------------------



 